Citation Nr: 0428483	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  99-15 981	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served with the Army National Guard from November 
1977 to November 1981, including active duty from November 
1977 to April 1978, and periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts that denied service connection for 
bronchial asthma.  

In January 2000, the veteran testified during a hearing at 
the RO.  A transcript of the proceeding is of record.  

This matter was previously before the Board in May 2001, at 
which time the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claim; hence, it has been returned to the Board 
for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran essentially acknowledges that asthma preexisted 
service and was likely the result of exposure to chemical 
while working as a chemist for the Gillette Company.  
However, he argues that during service with the Army National 
Guard he was exposed to asbestos and nerve gas.  

Unfortunately, prior to appellate review of the claim, the 
Board finds that additional development is warranted with 
respect to the veteran's claim for service connection for a 
respiratory disorder.  In this regard, the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
provide that VA examinations should be ordered to address 
matters that require medical knowledge, to include the 
question of nexus, if needed to resolve the issue on appeal.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

The May 2001 Board Remand directed that the veteran be 
afforded a VA examination for purposes of determining the 
nature and etiology of the claimed respiratory disorder.  
While the veteran was afforded a VA examination in October 
2003, the examination report does not contain an opinion with 
respect to the likely etiology of the respiratory disorder.  
As such, the examination is insufficient for rating purposes.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand. See Stegall 
v. West, 11 Vet. 268 (1998). The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  

Prior to arranging for the veteran to undergo VA examination, 
the RO should attempt to obtain all outstanding treatment 
records from any source identified by the veteran.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.   

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA examination for purposes of 
evaluating the nature and etiology of the 
veteran's respiratory disorder, to 
include bronchial asthma.  The entire 
claims file must be made available to the 
physician designated to examine the 
veteran, and the examination report must 
include discussion of the veteran's 
documented medical history and 
assertions.  

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (i.e., at least a 50 percent 
probability) that any current respiratory 
disorder is due to the veteran's active 
duty service.  

If the examiner finds that any 
respiratory disorder preexisted the 
veteran's active duty service, the 
examiner should offer an opinion as to 
whether such disability underwent an 
increase in severity during service to 
include an opinion as to whether any such 
increase in severity was due to the 
natural progress of the disease.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA and any other applicable legal 
precedent has been accomplished.  

5.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




